DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No elements are interpreted under 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 22, 27, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “the tissue cutting member” lacks proper antecedent basis.  It is believed said element refers to “the inner cutting member.”  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 21-28, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al (US Pub No. 20080281223) in view of Burbank et al (US Pub No. 20030023239).
In regard to Claim 1, Goldenberg et al disclose a tissue biopsy device, comprising:
an inner drive assembly, including:
a drive member – defined as all these components 160, 320, 310 – configured to receive a rotational input (0054 – sleeve 160 rotates) and to rotate in response to the rotational input, the drive member defining a groove 412, 360, 367 along at least a portion of a length of the drive member, the groove having a continuous configuration and including alternating helical segments 367 and annular segments 412, best seen in Figure 3 (0054-0060); and 
first 311 and second 414 drive couplers each at least partially engaged within the groove
such that the first and second drive couplers are moved through the groove upon rotation of the drive member, the first and second drive couplers being spaced-apart from one another such that when one of the first or second drive couplers is disposed within one of the helical segments of the groove, the other of the first or second drive couplers is disposed within one of the annular segments of the groove, the first and second drive couplers driven to translate longitudinally when moving through one of the helical segments and retained in longitudinal position when moving through one of the annular segments such that the first and second drive couplers are translated longitudinally, best seen in Figure 3 (0054-0060);
an outer tube 120 coupled to the second drive coupler such that translation of the second drive coupler 414 translates the outer tube, best seen in Figure 3 (0054-0060); and
an inner cutting member 110 extending through the outer tube, the inner cutting member coupled to the first drive coupler 311 such that translation of the first drive coupler translates the inner cutting member, best seen in Figure 3 (0054-0060).
It is noted that Goldenberg et al discloses other embodiments (Figure 1-8) with various pin and slot configurations, all with different shapes, to effectively enable the outer tube and inner cutting member to be moved in the desired way together or separately, given the size and shape of the slot (0049-0051, 0072).  Thus, a skilled artisan would know how to modify Goldenberg et al such that the first and second drive couplers being spaced-apart from one another such that when one of the first or second drive couplers is disposed within one of the helical segments of the groove, the other of the first or second drive couplers is disposed within one of the annular segments of the groove, the first and second drive couplers driven to translate longitudinally when moving through one of the helical segments and retained in longitudinal position when moving through one of the annular segments such that the first and second drive couplers are translated longitudinally.
However, Goldenberg et al do not expressly disclose such that the first and second drive couplers are alternatingly translated longitudinally.  It is submitted that the disclosure of Goldenberg et al is only concerned with moving the outer tube and the inner cutting member together, and then moving the inner cutting member distally to activate the tissue sampling using the inner cutting member, and does not elaborate on any other steps, best seen in Figure 3 (0054-0060).  
Burbank et al teach that it is well-known, routine, and convention in the art that biopsy procedures involve the steps of extending inner member 71 first, then extending outer tube 78 with cutter 79 to capture the tissue, moving both the outer tube and the inner back together, and then repeated as necessary to take multiple samples, best seen in Figure 21A-F (0062-0070).  Thus, Burbank et al teach that it is well-known in the art to extend the outer tube after individually extending the inner member.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goldenberg et al such that the outer tube and the inner cutting member are alternatingly translated longitudinally as taught by Burbank et al, which would require the first and second drive couplers are alternatingly translated longitudinally as already taught by the relationship of the first and second drive couplers to the  inner cutting member and outer tube by Goldenberg et al, respectively, to effectively enable the device of Goldberg et al to perform all of the steps required during capture of the tissue sample including alternatingly translate longitudinally both the outer tube and the inner cutting member.

2. Goldenberg et al disclose the tissue biopsy device according to claim 1, wherein at least one of the outer tube 120 or the inner cutting member 110 is coupled to the drive member 160 in fixed rotational orientation such that rotation of the drive member drives rotation of the at least one of the outer tube or the inner cutting member, best seen in Figure 3 (0054-0060).
3. Goldenberg et al disclose the tissue biopsy device according to claim 1, wherein the tissue cutting member 110 includes a proximal support and a spiral-shaped distal portion 200 extending distally from the proximal support, best seen in Figure 3 (0054-0060).
4. Goldenberg et al disclose the tissue biopsy device according to claim 1, further comprising a handle housing supporting a drive assembly 130 therein, the drive assembly configured to connect to the inner drive assembly and to provide the rotational input thereto, best seen in Figure 3 (0054-0060).
21. Goldenberg et al disclose the tissue biopsy device according to claim 1, wherein both the outer tube 120 and the inner cutting member 110 are coupled to the drive member 160 in fixed rotational orientation such that rotation of the drive member drives rotation of both the outer tube and the inner cutting member, wherein a skilled artisan would know how to modify Goldenberg et al such that rotation of both the outer tube and inner cutting member occurs, as is well-known in the art as routine and convention movement for the inner cutting member and outer tube during a biopsy procedure, best seen in Figure 3 (0054-0060).
22. Goldenberg et al disclose the tissue biopsy device according to claim 1, wherein the tissue cutting member 110 is configured to engage tissue and wherein the outer tube 120 is configured to cut tissue, best seen in Figure 3 (0054-0060).


In regard to Claim 23, Goldenberg et al disclose a tissue biopsy device, comprising:
a drive member – defined as all these components 160, 320, 310 – configured to rotate in response to a rotational input to the drive member, best seen in Figure 3 (0054 – sleeve 160 rotates);
first 311 and second 414 drive couplers operably engaged with the drive member such that rotation of the drive member alternatingly longitudinally translates the first and second drive couplers, best seen in Figure 3 (0054-0060);
an outer tube 120 coupled to the second drive coupler such that movement of the second drive coupler translates the outer tube, best seen in Figure 3 (0054-0060); and
an inner cutting member 110 extending through the outer tube, the inner cutting member coupled to the first drive coupler such that translation of the first drive coupler translates the inner cutting member, best seen in Figure 3 (0054-0060).
However, Goldenberg et al do not expressly disclose translation of the second drive coupler translates the outer tube.
Burbank et al teach that it is well-known, routine, and convention in the art that biopsy procedures involve the steps of extending inner member 71 first, then extending outer tube 78 with cutter 79 to capture the tissue, moving both the outer tube and the inner back together, and then repeated as necessary to take multiple samples, best seen in Figure 21A-F (0062-0070).  Thus, Burbank et al teach that it is well-known in the art to extend the outer tube after individually extending the inner member.
It is noted that Goldenberg et al discloses other embodiments (Figure 1-8) with various pin and slot configurations, all with different shapes, to effectively enable the outer tube and inner cutting member to be moved in the desired way together or separately, given the size and shape of the slot (0049-0051, 0072).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goldenberg et al such that translation of the second drive coupler translates the outer tube as taught by Burbank et al to effectively enable the device of Goldberg et al to perform all of the steps required during capture of the tissue sample.

24. Goldenberg et al disclose the tissue biopsy device according to claim 23, wherein the drive member 160 defines a groove 412, 360, 367, wherein the first and second drive couplers are engaged within the groove in spaced- apart relation to one another, and wherein rotation of the drive member moves the first and second drive couplers along the groove, best seen in Figure 3 (0054-0060).
25. Goldenberg et al disclose the tissue biopsy device according to claim 23, wherein one of the outer tube 120 or the inner cutting member 110 is coupled to the drive member 160 in fixed rotational orientation such that rotation of the drive member drives rotation of the one of the outer tube or the inner cutting member, wherein a skilled artisan would know how to modify Goldenberg et al such that rotation of both the outer tube and inner cutting member occurs, as is well-known in the art as routine and convention movement for the inner cutting member and outer tube during a biopsy procedure, best seen in Figure 3 (0054-0060).
26. Goldenberg et al disclose the tissue biopsy device according to claim 23, wherein both the outer tube 120 and the inner cutting member 110 are coupled to the drive member 160 in fixed rotational orientation such that rotation of the drive member drives rotation of both the outer tube and the inner cutting member, wherein a skilled artisan would know how to modify Goldenberg et al such that rotation of both the outer tube and inner cutting member occurs, as is well-known in the art as routine and convention movement for the inner cutting member and outer tube during a biopsy procedure, best seen in Figure 3 (0054-0060).
27. Goldenberg et al disclose the tissue biopsy device according to claim 23, wherein the tissue cutting member 110 includes a proximal support and a spiral-shaped distal portion 200 extending distally from the proximal support, best seen in Figure 3 (0054-0060).
28. Goldenberg et al disclose the tissue biopsy device according to claim 23, further comprising a handle housing supporting a drive assembly 140 therein, the drive assembly configured to connect to the drive member 160 to provide the rotational input to the drive member, best seen in Figure 3 (0054-0060).
31. Goldenberg et al disclose the tissue biopsy device according to claim 23, wherein the tissue cutting member 110 is configured to engage tissue and wherein the outer tube 120 is configured to cut tissue, best seen in Figure 3 (0054-0060).


In regard to Claim 32 and 34, Goldenberg et al disclose a tissue biopsy device, comprising:
an outer tube 120 defining a distal cutting edge configured to cut tissue, best seen in Figure 3 (0054-0060);
an inner cutting member 110 extending through the outer tube and configured to engage tissue, best seen in Figure 3 (0054-0060); and
an inner drive assembly – defined as all these components 160, 320, 310 – configured to receive a continuous rotational input (0054 – sleeve 160 rotates) and, in response to the continuous rotational input, the inner drive assembly is configured to initially translate the inner cutting member distally relative to the outer tube to engage tissue, best seen in Figure 3 (0054-0060).
It is noted that Goldenberg et al discloses other embodiments (Figure 1-8) with various pin and slot configurations, all with different shapes, to effectively enable the outer tube and inner cutting member to be moved in the desired way together or separately, given the size and shape of the slot (0049-0051, 0072).
However, Goldenberg et al do not expressly disclose subsequently translate the outer tube distally relative to the inner cutting member to cut the engaged tissue.  It is submitted that the disclosure of Goldenberg et al is only concerned with moving the outer tube and the inner cutting member together, and then moving the inner cutting member distally to activate the tissue sampling using the inner cutting member, and does not elaborate on any other steps, best seen in Figure 3 (0054-0060).  
Burbank et al teach that it is well-known, routine, and convention in the art that biopsy procedures involve the steps of extending inner member 71 first, then extending outer tube 78 with cutter 79 to capture the tissue, moving both the outer tube and the inner back together, and then repeated as necessary to take multiple samples, best seen in Figure 21A-F (0062-0070).  Thus, Burbank et al teach that it is well-known in the art to extend the outer tube after individually extending the inner member.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goldenberg et al such that the outer tube and the inner cutting member are alternatingly translated longitudinally as taught by Burbank et al, to effectively enable the device of Goldberg et al to perform all of the steps required during capture of the tissue sample including translating the outer tube distally relative to the inner cutting member to cut the engaged tissue.

33. Goldenberg et al disclose the tissue biopsy device according to claim 32, wherein the inner drive assembly is further configured to at least one of rotate the inner cutting member 110 during the translation thereof or rotate the outer tube 120 during the translation thereon, best seen in Figure 3 (0054-0060).

Claim(s) 5-6 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al (US Pub No. 20080281223) in view of Burbank et al (US Pub No. 20030023239) as applied to Claims 1 and 23 above, further in view of Smith et al (US Pub No. 20100312140 – cited by applicant).
	Goldenberg et al as modified by Burbank et al disclose the invention above but do not expressly disclose the drive assembly includes a motor configured to provide the rotational input and further comprising a manual actuator coupled to the drive assembly such that, in response to actuation of the manual actuator, the drive assembly provides the rotational input. 
	Smith et al teach that it is well-known in the art to provide analogous biopsy devices comprising a motor in a drive assembly 200 to provide desired movement of the device (0070, 0080) including a manual actuator 28 coupled to the drive assembly such that, in response to actuation of the manual actuator, the drive assembly provides the rotational input, best seen in Figure 1 (0024, 0060, 0075).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goldenberg et al as modified by Burbank et al such that the drive assembly includes a motor configured to provide the rotational input and further comprising a manual actuator coupled to the drive assembly such that, in response to actuation of the manual actuator, the drive assembly provides the rotational input, as taught by Smith et al as an effective manner of providing said movement to the drive assembly.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791